Title: To George Washington from William Malcom, 14 October 1780
From: Malcom, William
To: Washington, George


                        Sir
                            Albany Ocr 14 1780
                        
                        The Enemy recrossed Lake George Yesterday—nothing has happened on the Western Frontier Since my letter of the 12th—Coln Vanschaecks Regiment will embark to morrow—for Head Quarters. I am wh. due Respect Your Excellencys Mo. Ob. Hble Servt
                        
                            W. Malcom
                        
                    